PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/030,473
Filing Date: 9 July 2018
Appellant(s): Merrill, Richard K.





__________________
Eugene K. Bernard, Kilpatrick Townsend & Stockton LLP
For Appellant


EXAMINER’S ANSWER



This is in response to the appeal brief filed July 19, 2021. 
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated May 26, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims. The rejections below are in the order as set forth by Appellant in the Appeal Brief filed on 08/13/2020.

(2) Response to Argument
The crux of the argument appears to be that the Appellant is unconvinced that the claims are obvious over the combination of references with regards to the teachings of a method of increasing soil water content by applying and mixing a soil enhancement agent that includes one or both of lactobionic acid (LBA) and at least one salt of lactobionic acid into the soil, as well as the teaching of the treated soil comprising one or both of LBA and at least one salt of LBA as soil enhancement agent absorbed and mixed in the soil.  Appellant recites that six of the seven references discussed in the rejections of the claims do not describe applying LBA or soil salt of LBA to a soil. The seventh reference, Malone, described K-LB applied as a dust-control agent to soils on unimproved roads, airstrips, and landing pads, and thus, Appellant argues, Malone teaches away from mixing the K-LB with the soil. Appellant concludes that the seven references do not collectively suggest that lactobionic acid or a salt of lactobionic acid can function as a soil enhancement agent that can be applied and mixed into a soil used to grow and harvest crops. 
In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
In response to Appellant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Specifically:
Appellant argues that the primary reference Curtis (US 9,309.462 B1) and second reference Salestrom (US 5,868,087) do not mention LBA or its salt.  
This argument is not found persuasive. The Appellant is reminded that the rejection is one of obviousness and not anticipation.  Primary art Curtis is relied on for its teaching of soil wetting agents and surfactants that migrate through soil, and how water absorbent polymers have become wore widely used. Furthermore, Curtis teaches that polymers are tilled into the soil and swells with water (Col. 1, lines 39 to 68), thereby teaching the method of applying a soil enhancement agent to the soil to make a treated soil, and 
Appellant argues that third cited reference Petrea (US 6,857,225 B2) mentions LBA as a polyfunctional “base compound” that is reactive with “surfactant-type” compounds to produce a wetting agent for sandy soils, but does not identify lactobionic acid as the wetting agent. Appellant also points out that Petrea describes over 70 compounds that included lactobionic acid as base compound for the wetting agent, but did not suggest that unreacted lactobionic acid could make a suitable wetting agent. Additionally, Appellant alleges that there is no teaching or suggestion in Petrea to add lactobionic acid to the sandy soil for any reason. 
The Examiner finds this argument unpersuasive. 
Petrea recognizes that water repellent soil, whether in sandy areas or not, have proven to be the most difficult conditions in which plant life may be grown, drastically reducing water’s to infiltrate from the ground level to subterranean root systems, and presents problems such as transporting pesticides and/or fertilizers from the desired agriculture locations to ponds, etc. (Col. 1, lines 30-40). Petrea teaches compositions and formulations of turf additives that permit proper amounts of moisture to contact root Petrea’s wetting agent with its base compound and surfactants reads on the claimed feature of an enhancement agent which comprises LBA or its salt. Because the instant claims allows for additional components in the recitation of “comprising”, the claims do not exclude the surfactants of Petrea, which are attached to the base compound, and released in the soil.  
      Regarding Petrea’s teaching of over 70 base compounds, it is the Examiner’s position that the rejection is obviousness and not anticipation, and therefore the disclosure of other species does not make any one less obvious. Additionally, Petrea’s teaching is supported by Malone, which would motivate a skilled artisan to use LBA. Appellant is reminded that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
       Regarding the allegation that there is no teaching or suggestion in Petrea to add lactobionic acid to the sandy soil, there is no requirement of sandy soil in the instant claim 
Appellant also noted that the application of LBA or its salt is not described until the Malone reference (Materials Performance, Feb 2014), which is the 4th reference; Malone allegedly “expressly noted in the description of the soil treatments that “[n]o mixing of the soil and water was done” when water was added to the soil samples (Malone, p. 51, 3“ col., 3 paragraph)”.
   In response, Appellant is firstly reminded that the obviousness rejection is based on combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  Therefore, the fact that Malone was used as 4th reference does not negate the obviousness rejection. 
     Regarding the Appellant’s argument that Malone’s potassium lactobionate (K-LB) functioned as dust-control agent that was not mixed into the soil, and Malone did not consider the application of the agents to unpaved surfaces as mixing, this argument is also not persuasive because Malone is not relied upon to teach the method of mixing, but 
rd col. 2nd paragraph).
Further regarding Malone, Appellant alleges that mixing the dust-control agents of Malone into the soil of an unpaved surface would render Malone’s dust-control agents unsuited for their intended purpose of suppressing airborne dust from those unpaved surfaces, and that mixing the dust-control agents into soil further breaks up the soil and creates more loose particles that can be blown into the air by vehicles and aircraft, which is opposite what Malone is trying to achieve by applying the dust-control agents to an undisturbed soil surface in order to hold the fine soil particles in place.
    As explained above, Curtis and Salestrom teaches the mixing, i.e. tilling with the agent at 3-6 in deep soil. Malone’s teaching of the LBA as humectant is added to the teachings of Salestrom and Curtis, and primary art Curtis, which is the art being modified, rd col. 2nd paragraph), therefore its teachings is compatible with Curtis contrary to Appellant’s allegation. 
Appellant argues “Budtz, as evidenced by NRCS USDA” does not rehabilitate the inadequacy of the rejections based on Curtis, Salestrom, Petrea, and Malone, reciting that Budtz (US 2007/0154595 A1) did not describe or suggest adding any substances, including LBA, to soil for any purpose, and alleging that the Office did not explain how the NRCS USDA reference bolstered the teaching of Budtz.  
  In response, the Examiner wishes to point out that focusing solely on the discrete teachings of each of the cited references is tantamount to examining each of them inside of a vacuum and fails to be persuasive in establishing non-obviousness because it is the combined teachings that are the basis for a proper conclusion of obviousness, not each individual reference alone. In other words, it must be remembered that the references are relied upon in combination and are not meant to be considered separately. To properly conclude obviousness of an invention does not require the claimed invention to be expressly suggested in its entirety by any one single reference under 35 U.S.C. 103(a). Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. Please reference In re Young, 403 F.2d 754, 159 USPQ 725 (CCPA 1968) and In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). 
      Budtz is relied upon only for its teaching of the source of lactose and its conversion to LBA as required by Claims 5 and 6. Budtz teaches the process of converting lactose to 
    NRCS USDA is an evidentiary reference used so show that application of soil amendments is one known technique applied to manage dust in agricultural farmlands. The reference bolsters Malone’s teachings, not Budtz, as can is apparent in the discussion on p. 10, 2nd paragraph of the Office Action filed 05/26/21. Evidentiary references are listed last by the Examiner on main rejection headings.
Appellant argues that the reference Smith, used in the second 103 rejection, did not mention lactobionic acid or any salts of lactobionic acid and also does not rehabilitate the inadequacy of the rejections based on Curtis, Salestrom, Petrea, and Malone.
    As explained above, the Examiner notes that the references are relied upon in combination and are not meant to be considered separately. To properly conclude obviousness of an invention does not require the claimed invention to be expressly suggested in its entirety by any one single reference under 35 U.S.C. 103(a). Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. Please reference In re Young, 403 F.2d 754, 159 USPQ 725 (CCPA 1968) and In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).The Examiner primarily relies on Smith for its teaching of the amount of soil amendment to add to the soil. Smith is also in the soil amendment field and teaches keratin hydrogel soil amendment to 
Appellant noted that Stone (Plant Disease, 2003) was omitted in the list of references cited in the rejections, and Stone also does not rehabilitate the inadequacy of Curtis, Salestrom, Petrea, Malone, Budtz, and Smith.
The Examiner acknowledges the inadvertent omission of Stone in the rejection heading.  Nevertheless, the reference Stone was cited in Form 892, and a copy was furnished to the Appellant in the Office Action filed 05/26/21, which discusses Stone’s teaching. 
As above, the Examiner notes that the references are relied upon in combination and are not meant to be considered separately. To properly conclude obviousness of an invention does not require the claimed invention to be expressly suggested in its entirety by any one single reference under 35 U.S.C. 103(a). Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. Please reference In re Young, 403 F.2d 754, 159 USPQ 725 (CCPA 1968) and In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).


For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/JANICE Y SILVERMAN/Examiner, Art Unit 1616                                                                                                                                                                                                                                                                                                                                                                                                   
Conferees:
/SUE X LIU/Supervisory Patent Examiner, Art Unit 1616                                                                                                                                                                                                        
/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615                                                                                                                                                                                                                                                                                                                                                                                                    

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.